Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           The amendment filed on 12/16/2021 has been entered.

Claim Interpretation – 35 U.S.C. 112(f)
1.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

2.       Claim limitations “a first recovering force provided” (cited in claim 1) and “a second recovering force provider” (cited in claim 2) have been interpreted under 35 U.S.C. 112(f) because they use generic placeholders “a first recovering force provider” and “a second recovering force provider” coupled with functional language “configured to provide the connector with a first recovering force” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The terms “a first recovering force provider” and “a second recovering force provider” are generic placeholders and are not recognized as the name of a structure but are merely a substitute for the term "means".
Since the claim limitation invokes 35 U.S.C. 112(f), claims 1 and 2 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Claim Rejection - 35 U.S.C. 102(a)(1)
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin (U.S. Patent No 9,475,202, hereinafter “Griffin”).  
          Regarding claim 1, Griffin discloses a razor assembly (10) comprising:
          a razor cartridge (20) comprising:
              at least one shaving blade (22) having a cutting edge (i.e. the edge that is used for shaving); and
              a blade housing (H, see Fig.3 as annotated below) configured to receive the at least one shaving blade (22) in a transverse direction (D);
          
    PNG
    media_image1.png
    637
    815
    media_image1.png
    Greyscale

in a direction (“d”, see annotated Fig.2, i.e. the connector 14 being movable in the “d” direction) perpendicular to the transverse direction (D, see annotated Fig.3) between a first rest position (i.e. no force applied) and a first position (i.e. force applied) spaced apart from the first rest position in a first shaving direction; and 

    PNG
    media_image2.png
    493
    851
    media_image2.png
    Greyscale

          a recovering force provider (16) comprising a first recovering force provider (comprising elastic material, see column 4, lines 57-58) configured to provide the connector (14) with a first recovering force for recovering the pivot axis (A) to the first rest position (i.e. no force applied) when the pivot axis (A) is located between the first rest position and the first position (i.e. force applied).   

Indication of Allowable Subject Matter
           Claims 2-6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Remarks
            Claim 1 as amended stands rejected as set forth.  

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724